                                                    Case 2:20-cv-01007-RFB-VCF Document 16 Filed 08/31/20 Page 1 of 2




                                         1    Michael Kind, Esq.
                                              Nevada Bar No.: 13903
                                         2
                                              KIND LAW
                                         3    8860 South Maryland Parkway, Suite 106
                                              Las Vegas, Nevada 89123
                                         4
                                              (702) 337-2322
                                         5    (702) 329-5881 (fax)
                                         6    mk@kindlaw.com
                                              Attorney for Plaintiff Karen Lopez
                                         7
                                         8                      UNITED STATES DISTRICT COURT
                                         9                           DISTRICT OF NEVADA
                                         10   Karen Lopez,                                   Case No.: 2:20-cv-01007-RFB-VCF
8860 South Maryland Parkway, Suite 106




                                         11
                                                                         Plaintiff,          Stipulation to extend time for
                                         12
       Las Vegas, Nevada 89123




                                                    v.                                       Plaintiff to respond to motion to
                                         13                                                  dismiss and motion to stay
             KIND LAW




                                              Pinnacle Property Management                   discovery [ECF Nos. 10, 12]
                                         14   Services, LLC,
                                         15                                                  (First request)
                                                                         Defendant.
                                         16
                                         17         Karen Lopez (“Plaintiff”) and Pinnacle Property Management Services, LLC
                                         18   (“Defendant” and together with Plaintiff as the “parties”), by and through their
                                         19   respective counsel, hereby submit this stipulation for an extension of time for
                                         20   Plaintiff to respond to Defendant’s motion to dismiss and motion to stay discovery
                                         21   [ECF Nos. 10, 12]. Plaintiff’s complaint was filed on June 5, 2020. Defendant filed
                                         22   its motions on August 14, 2020.
                                         23         In good faith and not for the purposes of delay, Plaintiff requested an
                                         24   extension and the parties in good faith stipulate to allow additional time for Plaintiff
                                         25   to respond to the motion. This is the first request for an extension of this deadline.
                                         26
                                         27
                                              ___________________
                                              STIPULATION                             —1—
                                                  Case 2:20-cv-01007-RFB-VCF Document 16 Filed 08/31/20 Page 2 of 2




                                         1         The parties therefore stipulate that Plaintiff’s response to Defendant’s motion
                                         2         to dismiss shall be due on or before September 11, 2020.
                                         3         DATED: August 28, 2020.
                                         4
                                                   KIND LAW
                                         5
                                         6         /s/ Michael Kind
                                                   Michael Kind, Esq.
                                         7         8860 South Maryland Parkway, Suite 106
                                         8         Las Vegas, Nevada 89123
                                                   Attorney for Karen Lopez
                                         9
                                         10        MARQUIS AURBACH COFFING

                                         11        /s/ Terry Moore
                                         12        Terry Moore, Esq.
                                                   10001 Park Run Drive
                                         13        Las Vegas, Nevada 89145
8860 South Maryland Parkway, Suite 106




                                         14        Attorney for Pinnacle Property Management Services, LLC
       Las Vegas, Nevada 89123




                                         15
                                                                             IT IS SO ORDERED:
             KIND LAW




                                         16
                                         17                                  ____________________________________
                                         18                                  UNITED STATES DISTRICT JUDGE
                                                                            ________________________________
                                         19                                 RICHARD F. BOULWARE, II
                                                                             DATED:____________________________
                                                                            UNITED STATES DISTRICT JUDGE
                                         20
                                                                            DATED this 31st day of August, 2020.
                                         21
                                         22
                                         23
                                         24
                                         25
                                         26
                                         27
                                              ___________________
                                              STIPULATION                          —2—
